Title: Dialogue between Britain, France, Spain, Holland, Saxony and America, [1774–75]
From: Franklin, Benjamin
To: 


It has been demonstrated that Franklin did not, as William Temple Franklin asserted and subsequent editors believed, write this dialogue shortly after arriving in France in 1776, but shortly before leaving England in 1775. If he began it considerably earlier, as seems likely, it must have been in a quite different vein; for he clearly finished it at a time when hostilities were imminent. He did not provide any clues, however, for establishing the precise date.
 

[1774–75]
A Dialogue between Britain, France, Spain, Holland, Saxony and America.


Britain
Sister of Spain, I have a Favour to ask of you. My Subjects in America are disobedient, and I am about to chastize them. I beg you will not furnish them with any Arms or Ammunition.


Spain
Have you forgotten, then, that when my Subjects in the Low Countries rebelled against me, you not only furnished them with military Stores, but join’d them with an Army and a Fleet? I wonder how you can have the Impudence to ask such a Favour of me, or the Folly to expect it!


Britain
You my dear Sister of France will surely not refuse me this Favour.


France
Did you not assist my Rebel Hugenots with a Fleet and an Army at Rochelle? And have you not lately aided privately and sneakingly my Rebel Subjects in Corsica? And do you not at this Instant keep their Chief pension’d, and ready to head a fresh Revolt there, whenever you can find or make an Opportunity? Dear Sister you must be a little silly!


Britain
Honest Holland! You see it is remembered that I was once your Friend, You will therefore be mine on this Occasion. I know indeed you are accustom’d to smuggle with these Rebels of mine. I will wink at that, Sell ’em as much Tea as you please to enervate the Rascals; since they will not take it of me; but for Gods sake dont supply them with any Arms.


Holland
’Tis true you assisted me against Philip, my Tyrant of Spain but have I not since assisted you against one of your Tyrants, and enabled you to expell him? Surely that Accompt, as we Merchants say, is Ballanc’d, and I am nothing in your Debt. I have indeed some Complaints against you, for endeavouring to starve me by your Navigation Acts: But being peaceably dispos’d I do not quarrel with you for that. I shall only go on quietly with my own Business. Trade is my Profession, ’tis all I have to subsist on. And let me tell you, I should make no scruple, (on the prospect of a good Market for that Commodity,) even to send my Ships to Hell and supply the Devil with Brimstone. For you must know I can insure in London against the Burning of my Sails.


America to Britain.
Why you old blood thirsty Bully! you who have been everywhere vaunting your own Prowess, and defaming the Americans as Poltroons! you who have boasted of being able to march over all their Bellies with a single Regiment! You who by Fraud have possess’d yourself of their strongest Fortress, and all the Arms they had stor’d up in it! You who have a disciplin’d Army in their Country intrench’d to the Teeth and provided with every thing! Do you run about begging all Europe not to supply those poor People with a little Powder and Shot? Do you mean, then, to fall upon them naked and unarm’d, and butcher them in cold Blood? Is this your Courage? Is this your Magnanimity?


Britain.
O! you wicked-Whig-Presbyterian-Serpent! Have you the Impudence to appear before me after all your Disobedience? Surrender immediatly all your Liberties and Properties into my Hands, or I will cut you to Pieces. Was it for this that I planted your Country at so great an Expence? that I protected you in your Infancy, and defended you against all your Enemies?


America.
I shall not surrender my Liberty and Property but with my Life. It is not true that my Country was planted at your Expence. Your own Records refute that Falshood to your Face. Nor did you ever afford me a Man or a shilling to defend me against the Indians, the only Enemies I had upon my own Account. But when you have quarrell’d with all Europe, and drawn me with you into all your Broils, then you value yourself upon protecting me from the Enemies you have made for me. I have no natural Cause of Difference with Spain, France, or Holland; and yet by turns I have join’d with you in Wars against them all. You would not suffer me to make or keep a seperate Peace with any of them, ’tho I might easily have done it, to great Advantage. Does your protecting me in those Wars give you a Right to fleece me? If so, as I fought for you, as well as you for me, it gives me a proportionable Right to fleece you. What think you of an American Law to make a Monopoly of You and your Commerce, as you have done by your Laws of me and mine? Content yourself with that Monopoly if you are Wise, and learn Justice if you would be respected!


Britain
You impudent B-h! am not I your Mother Country? Is not that a sufficient Title to your Respect and Obedience?


Saxony.
Mother Country! Hah, hah, he! What Respect have you the front to claim as a Mother Country? You know that I am your Mother Country, and yet you pay me none. Nay, it is but the other Day, since you hired Ruffians to rob me on the Highway, and burn my House! For shame! Hide your Face and hold your Tongue. If you continue this Conduct you will make yourself the Contempt of all Europe!


Britain
O Lord! where are my Friends!


France Spain Holland and Saxony all together
Friends! Believe us you have none, nor ever will have any ’till you mend your Manners. How can we who are your Neighbours have any Regard for You, or expect any Equity from You, should your Power increase, when we see how basely and unjustly you have us’d both your own Mother and your own Children?


